                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 19-21639-CIV-O’SULLIVAN

                                       [CONSENT]

LEAH MINIAT,

      Plaintiff,

v.

NL COMMUNICATIONS, INC.
d/b/a RESEARCH TO PRACTICE,

     Defendant.
______________________________/

               ORDER APPROVING SETTLEMENT AGREEMENT AND
                     DISMISSING CASE WITH PREJUDICE

      THIS MATTER came before the Court on the Joint Motion for Approval of

Parties’ Settlement and Dismissal with Prejudice (DE# 21, 7/12/19).

      THE COURT has heard from counsel and considered the terms of the

Settlement Agreement, the pertinent portions of the record, and is otherwise fully

advised in the premises.

      This case involves a claim for unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq ("FLSA"). In reviewing a settlement of an

FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and

determine that the settlement is a "fair and reasonable resolution of a bona fide dispute

over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53

(11th Cir. 1982). A settlement entered into in an adversarial context where both sides

are represented by counsel throughout litigation "is more likely to reflect a reasonable

compromise of disputed issues." Id. The district court may approve the settlement in
order to promote the policy of encouraging settlement of litigation. Id. at 1354.

          In this case, there is a bona fide factual and legal dispute over whether the

administrative exemption applies and a factual dispute over the number of hours

worked by the plaintiff. The terms of the settlement were announced on the record in

open Court. The Court has reviewed the terms of the Settlement Agreement including

the amount to be received by the plaintiff and the attorney’s fees and costs to be

received by counsel and finds that the compromise reached by the parties is a fair and

reasonable resolution of the parties' bona fide disputes. Accordingly, it is

          ORDERED AND ADJUDGED that the Joint Motion for Approval of Parties’

Settlement and Dismissal with Prejudice (DE# 21, 7/12/19) is GRANTED. The parties'

Settlement Agreement (including attorney’s fees and costs) is hereby APPROVED. It is

further

          ORDERED AND ADJUDGED that this case is DISMISSED WITH PREJUDICE.

The Court retains jurisdiction until September 23, 2019 to enforce the terms of the

settlement.

          The Clerk of Court is directed to mark this case as CLOSED.

          DONE AND ORDERED in Chambers at Miami, Florida this 2nd day of August,

2019.

                                     ________________________________________
                                     JOHN J. O’SULLIVAN
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
